 1 HAYES H. GABLE III
   Attorney at Law
 2
   State Bar No. 60368
 3 1001 G Street, Suite 104
   Sacramento, CA 95814
 4 Telephone: (916) 446-3331
   Facsimile: (916) 447-2988
 5 hhgable@gmail.com

 6                                IN THE UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8
     UNITED STATES OF AMERICA,                             CASE NO. 2:17-CR-00188-JAM
 9
                                   Plaintiff,              APPLICATION AND ORDER FOR
10                                                         APPOINTMENT OF ADDITIONAL COUNSEL
                             v.
11
     LEROY WEBER,
12
                                   Defendants.
13

14           Defendant, Leroy Weber, hereby applies for the appointment of additional counsel in the above-
15
     entitled case, under Criminal Justice Act (CJA) Guidelines, Guide to Judiciary Policy, Vol. 7 Defender
16
     Services, Part A Guidelines for Administering the CJA and Related Statutes, Chapter 2: Appointment
17
     and Payment of Counsel, § 230.53.20, which provides in pertinent part:
18

19                  (a) In an extremely difficult case where the court finds it in the interest of justice to
                    appoint an additional attorney, each attorney is eligible to receive the maximum
20                  compensation allowable under the CJA.

21                  (b) The finding of the court that the appointment of an additional attorney in a difficult
                    case was necessary and in the interest of justice must appear on the Order of
22                  Appointment.
23
             This case is extremely difficult in terms of amount of discovery and complexity of the issues.
24
     The Government has three attorneys dedicated to this case. The Federal Defender’s Office, representing
25
     co-defendant, Kenneth Keyes, also has three attorneys on the case. This demonstrates the complexity of
26

27 the case. It would be in the interest of justice to appoint a second attorney to assist in the preparation and

28 presentation of the case at trial.

       APPLICATION AND [PROPOSED] ORDER FOR                1
       APPOINTMENT OF ADDITIONAL COUNSEL
                I am requesting that the Court appoint CJA panel member Peter Kmeto as second counsel to
 1

 2 represent Mr. Weber in this case. He is available to take the appointment and has agreed to do so.

 3
     Dated: January 9, 2020                                   Respectfully submitted,
 4

 5                                                            /s/ Hayes H. Gable, III
 6                                                            HAYES H. GABLE, III
                                                              Attorney for Leroy Weber
 7

 8
                                                         ORDER
 9
                Having satisfied the Court that the defendant is financially unable to retain counsel, the Court
10
     hereby appoints Peter Kmeto as second counsel in the above-captioned matter. The Court further finds
11
     that the appointment of an additional attorney in this difficult case is necessary and in the interest of
12
     justice.
13

14 Dated: 1/10/2020                                           /s/ John A. Mendez
                                                          THE HONORABLE JOHN A. MENDEZ
15                                                        UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

       APPLICATION AND [PROPOSED] ORDER FOR                  2
       APPOINTMENT OF ADDITIONAL COUNSEL
